Credit Suisse Future of Energy Conference WASHINGTON, DC•JUNE 2 - 4, 2010 1 Some of the statements contained in today’s presentations are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. These statements include all financial projections and any declarations regarding management’s intents, beliefs or current expectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Any forward-looking statements are not guarantees of future performance, and actual results could differ materially from those indicated by the forward-looking statements. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward- looking statements. Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. A number of factors could cause actual results or outcomes to differ materially from those indicated by the forward- looking statements contained in this presentation. These factors include, but are not limited to, prevailing governmental policies and regulatory actions affecting the energy industry, including with respect to allowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation and construction of plant facilities, recovery of purchased power expenses, and present or prospective wholesale and retail competition; changes in and compliance with environmental and safety laws and policies; weather conditions; population growth rates and demographic patterns; competition for retail and wholesale customers; general economic conditions, including potential negative impacts resulting from an economic downturn; growth in demand, sales and capacity to fulfill demand; changes in tax rates or policies or in rates of inflation; rules and changes in accounting standards or practices; changes in project costs; unanticipated changes in operating expenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms; restrictions imposed by Federal and/or state regulatory commissions, PJM and other regional transmission organizations (NY ISO, ISO New England), the North American Electric Reliability Council and other applicable electric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlements that affect our business and profitability; pace of entry into new markets; volatility in market demand and prices for energy, capacity and fuel; interest rate fluctuations and credit market concerns; and effects of geopolitical events, including the threat of domestic terrorism.Readers are referred to the most recent reports filed with the Securities and Exchange Commission. Safe Harbor Statement 2 Forecast Business Mix Based on 2011-2014 Projected Operating Income PHI’s Strategic Repositioning •We have been repositioning PHI over the last year –Wind-down of retail energy supply business at Pepco Energy Services –Announced sale of Conectiv Energy •PHI will become fundamentally a regulated T&D company with significantly reduced direct exposure to the energy commodity markets 3 •Invest in T&D infrastructure •Implement Blueprint for the Future - AMI, energy efficiency, demand response, decoupling •Achieve constructive regulatory outcomes •Increase operational excellence Power Delivery •Increase earnings contribution from energy services Pepco Energy Services Note:See Safe Harbor Statement at the beginning of today’s presentation. PHI’s Strategic Focus 4 Our plan positions us for significant long-term growth in both transmission and distribution. Note:See Safe Harbor Statement at the beginning of today’s presentation. Power Delivery Business Outlook •Over $5.4 billion in planned infrastructure investment over next 5 years •Accelerated smart grid deployment backed by $168 million in stimulus grants •Revenue growth through continued modest, long-term growth in the number of customers - comparatively strong, resilient economy •Achieving constructive regulatory outcomes - ongoing rate cases, decoupling, FERC formula and incentive rates •Continued improvement in operating performance - safety, customer satisfaction, reliability, cost 5 Total $5,461 M $ 738M $1,089M $1,212M $1,228M $1,194M MAPP $1,130 M Transmission $1,165 M Blueprint $302 M Other $349 M Distribution $2,515 M *DOE awarded PHI $168 million under the ARRA. $130 million has been netted in the charts to offset projected Blueprint and other capital expenditures.The remaining $38 million will offset ongoing expenses associated with direct load control and other programs.See appendix for details. Note:See Safe Harbor Statement at the beginning of today’s presentation. Construction Program* - 2010 - 2014 6 Power Delivery - The Driver of Growth Total Rate Base Growth - 80% Electric Distribution Rate Base Growth - 49% Transmission Rate Base Growth - 185% * See appendix for projection by utility. * Note:See Safe Harbor Statement at the beginning of today’s presentation. 7 500kV AC 640kV DC Nuclear Generation Fossil Generation Substation Key : MAPP - Project Update Total Projected Construction cost: $1.2 billion Current In-Service Date: June 2014 Note:See Safe Harbor Statement at the beginning of today’s presentation. PJM •2010 RTEP study underway, to be completed in June •RTEP study will re-examine need and timing for major transmission projects in PJM •Preliminary results show reactive deficiencies in MAAC and EMAAC in 2015; various alternatives under study •Exelon (930 MW) and NRG (Indian River - 170 MW) unit retirements recently announced Approvals •CPCN procedural schedule suspended pending 2010 RTEP study completion •Field reviews with state and federal environmental agencies continuing for Southern Maryland portion Ongoing Work •Proposed route through Dorchester County announced - only section needing new right-of-way •Environmental, engineering, and right-of- way acquisition activities continuing •No construction activities ongoing 8 Projected Construction Costs: $334 million (1) Other Expenditures:$241 million (2) (1)Net of DOE Reimbursement (2)Demand Response and energy efficiency program costs are recorded as deferred regulatory assets Combines smart grid technology with energy efficiency programs to help customers control their energy use and cost, while providing earnings potential for the Company Note:See Safe Harbor Statement at the beginning of today’s presentation. Blueprint for the Future •Advanced Metering Infrastructure –Meter installation underway in DE, regulatory asset approved –Meter installation to begin in DC in 4Q2010, regulatory asset approved •Energy efficiency and demand response programs –Demand response programs approved in MD and NJ, recovery through a surcharge; pending in DC –Energy efficiency approved in MD and DC, recovery through a surcharge •Revenue decoupling –Implemented in MD and DC; 66% of total distribution revenue is decoupled –To be implemented in DE following resolution of electric distribution base rate case (3Q2010) •Innovative rate structures –Dynamic pricing proposals pending in DC and DE 9 Delaware Deployment Schedule Note:See Safe Harbor Statement at the beginning of today’s presentation. AMI - Under Construction in Delaware Customer Benefits (Delaware) •Automated meter reading •Remote connect and disconnect •Web presentment of customers’ energy usage data •Outage processing •Dynamic Pricing •Customer outage notification 10 Would you recommend PowerCentsDC electricity pricing to your friends and family? Overall, were you satisfied, neutral, or dissatisfied with the PowerCentsDC program? Source: eMeter Corp. Survey 2009 PowerCents DC Innovative Rate Structure - CustomerBenefits •Pilot program in the District of Columbia to test customers’ response to different pricing schemes •Rates designed to be revenue neutral –Average customer pays same bill if no peak load reduction •92% of participants saved money –Average of 7.8% 11 Goals •Create “self-healing” distribution feeder from the substation to customer’s location •Reduce sustained outages caused by outage of entire feeder •Segment feeders into several sections using remote controlled switches or automatic reclosers How it works •Automatic Sectionalizing and Reclosing (ASR) scheme on the feeder opens closed switches to isolate the problem •ASR restores the other sections by reclosing the feeder breaker and/or closing open tie switches to other feeders •Generally ASR operates in less than a minute - restoring most customers 50% reduction in sustained outages Real Life Example Note:See Safe Harbor Statement at the beginning of today’s presentation. Benefits - Distribution Automation 12 Advantages of decoupling: •Fosters energy conservation as it aligns the interests of customers and utilities •Eliminates revenue fluctuations due to weather and changes in customer usage patterns •Provides for more predictable utility distribution revenues •Provides for more reliable fixed-cost recovery *DPL - DE Gas decoupling to be implemented following base rate case decision expected in first quarter 2011. 79% 66% Note:See Safe Harbor Statement at the beginning of today’s presentation. Decoupling Status 13 Timely Cost Recovery •Transmission –FERC Formula Rates –CWIP in rate base (Mid-Atlantic Power Pathway project) –Current year recovery of projected capital additions •Distribution –Rate case activity to continue •Permitted to file partially forecasted test years adjusted for known and measurable costs –Decoupling in place in MD and DC; to be implemented in DE –Deferred regulatory assets •AMI costs (DE, DC) –Surcharges •Energy efficiency programs (MD, DC) •Demand response programs (MD) •Bad debt expense (NJ) •State and local taxes (MD, DC) –Procurement cost adjustment mechanisms 14 We are positioned to provide an attractive total return to our shareholders and growth for the future Note:See Safe Harbor Statement at the beginning of today’s presentation. POM Investment Case •Robust T&D growth - Over $5 billion planned investment, 42% in transmission •Smart grid underway - aided by $168 million in stimulus funds •Constructive regulatory outlook - including FERC formula rates •No equity issuance needs until at least 2012 •Commitment to the current dividend •Clear value proposition - fundamentally a regulated T&D business Credit Suisse Future of Energy Conference WASHINGTON, DC•JUNE 2 - 4, 2010 Appendix 17 Sales and Customer Growth While the economic downturn has slowed growth, we expect continued growth over the long-term across our service territory. Note:See Safe Harbor Statement at the beginning of today’s presentation. 18 Construction Expenditures* * Shown net of DOE Capital Reimbursement Awards, excludes Conectiv Energy Total projected capital expenditures are $5.5 billion over 5 years Note:See Safe Harbor Statement at the beginning of today’s presentation. 19 Projected Transmission Earnings by Rate Year (June 1 - May 31) Millions of dollars, after-tax 2010-11 2011-12 2012-13 2013-14 2014-15 Earnings - 11.3% ROE Earnings - 12.8% ROE Projected Earnings Note:See Safe Harbor Statement at the beginning of today’s presentation. (1)Projected earnings based on a simplified computation:projected year end rate base x 50% equity x authorized returns on equity.Projected earnings are shown for the rate year June 1 through May 31. (2)The 2009-10 rate year produced a true-up of $7.2 million after-tax, to be recorded in the first half of 2010. Projected Transmission Rate Base Transmission Rate Base and Earnings(1) 20 21 AMI - Pepco Schedule *Contingent on Maryland regulatory approval Note:See Safe Harbor Statement at the beginning of today’s presentation. * 22 Blueprint for the Future - Updated Costs (2)DOE awarded PHI $168 million under the ARRA. $100 million will offset Blueprint construction costs and $30 million will offset other capital expenditures. $36 million will offset expenses associated with direct load control programs. (3)Demand response and energy efficiency program costs are recorded as deferred regulatory assets. Note:See Safe Harbor Statement at the beginning of today’s presentation. 23 MAPP - Construction Costs* (Millions of Dollars) •In-service dates currently under review by PJM, which may affect timing of certain expenditures. •Construction costs based on proposed route through Dorchester County, announced on 5/5/10. *2008 and 2009 actual costs; 2010 through 2015 planned costs Note:See Safe Harbor Statement at the beginning of today’s presentation. 24 Regulatory Diversity Regulatory Environment 25 Note:See Safe Harbor Statement at the beginning of today’s presentation. Distribution Rate Cases - Timeline
